  First Step Act of 2018 (Dec. 21, 2018), Retroactive Application of Fair Sentencing Act


                                       UNITED STATES DISTRICT COURT
                                                       for the
                                           EASTERN DISTRICT OF TENNESSEE
  United States of America                                              )
  v.                                                                    )          Case No. 4:09-cr-12__________
    Joe B. Russell, Sr.                                                 )          USM No. ____________________
                                                                        )

  Date of Previous Judgment: November 5, 2010
  Defendant’s Attorney: Jonathan Moffatt___

                      ORDER FOR SENTENCE REDUCTION PURSUANT TO SECTION 404
                                   OF THE FIRST STEP ACT OF 2018

 Upon motion of        the defendant      the Director of the Bureau of Prisons         the attorney for the
 Government     the Court for a reduction in the term of imprisonment based on a statutory penalty range that
 has been subsequently lowered and made retroactive by Section 404 of First Step Act of 2018 (Public Law
 115-391, 132 Stat. 5194, 5222), and having considered such motion,

 IT IS ORDERED that the motion (Docs. 87, 89, 90, 91, 92, 94, 103, 105) is:
    DENIED.
    GRANTED.
 Additionally, Defendant’s motion for a status update (Doc. 102) and motion to appoint counsel in
 connection with his eligibility for a sentence reduction under the First Step Act (Doc. 86) are DENIED AS
 MOOT.

 Defendant Joe B. Russell, Jr.’s guidelines range has not changed since his sentencing. (See Doc. 94.)
 United States District Judge Harry S. Mattice, Jr. considered the factors set forth in § 3553(a) and
 sentenced Defendant to the bottom of the guidelines range. The Court declines to effectively grant
 Defendant a variance by reducing his sentence now.

 Finally, the Court has considered Defendant’s arguments that the Court should grant him compassionate
 release due to two “extraordinary and compelling reasons”: the “unjust” length of his sentence and the
 COVID-19 pandemic. (See Doc. 105, at 2; see also generally id.) These arguments fail. A sentence at the
 bottom of Defendant’s guidelines range does not amount to an “extraordinary and compelling reason” for
 compassionate release. See 18 U.S.C. § 3582(c)(1)(A). Similarly, Defendant has not offered an
 extraordinary and compelling reason that he should receive compassionate relief because of the COVID-
 19, nor even specified how COVID-19 poses a higher risk to him than to other inmates. The Court finds
 that Defendant has not shown that he meets the requirements for compassionate release under 18 U.S.C. §
 3582(c)(1)(A).

 IT IS SO ORDERED.
 Order Date:               April 16, 2020                                                  /s/ Travis R. McDonough______________
                                                                                                       Judge’s Signature

 Effective Date:           _____________________                                           Travis R. McDonough, U.S. District Judge
                          (if different from order date)                                             Printed name and title
                                                                        1 of 1

Case 4:09-cr-00012-TRM-SKL Document 108 Filed 04/17/20 Page 1 of 1 PageID #: 902
